 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        BRENDA M. JOHNSON,                                  CASE NO. 19-5529
11
                                   Plaintiff,               ORDER ADOPTING REPORT AND
12              v.                                          RECOMMENDATION AND
                                                            DENYING APPLICATION TO
13      TERRY LEE REMBERT, et. al.,                         PROCEED IN FORMA PAUPERIS
14                                 Defendants.

15

16          THIS MATTER comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge Theresa L. Fricke. Dkt. 8. The Court has considered the Report and

18   Recommendation, the Plaintiff’s objections and the remaining file.

19          The Report and Recommendation (Dkt. 8) should be adopted and the Plaintiff’s

20   application to proceed in forma pauperis (Dkt. 1) should be denied. The Plaintiff’s objections

21   are without merit. They do not provide adequate grounds to grant the application to proceed in

22   forma pauperis over the recommendations in the Report and Recommendation.

23          The Plaintiff should be ordered to pay the $400.00 filing fee by November 22, 2019 or

24   the case will be dismissed without prejudice.

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 1
 1          It is ORDERED that:

 2              •   The Report and Recommendation (Dkt. 8) IS ADOPTED;

 3              •   The Plaintiff’s Application to Proceed In Forma Pauperis (Dkt. 1) IS DENIED;

 4              •   On or before November 22, 2019, the $400.00 filing fee IS DUE; Failure to pay

 5                  the filing fee by November 22, 2019 will result in dismissal of the case without

 6                  prejudice.

 7          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 8   to any party appearing pro se at said party’s last known address.

 9          Dated this 12th day of November, 2019.

10

11
                                           A
                                           ROBERT J. BRYAN
12                                         United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 2
